Citation Nr: 0117285	
Decision Date: 06/28/01    Archive Date: 07/03/01

DOCKET NO.  99-16 014A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to VA compensation benefits pursuant to 38 
U.S.C.A. § 1151 for the residuals of an infection, claimed to 
have resulted from surgical treatment at a VA medical 
facility.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1965 to April 
1967, and from March 1968 to September 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the veteran's claim of entitlement to 
compensation benefits pursuant to 38 U.S.C.A. § 1151.  He 
subsequently perfected a timely appeal regarding that 
decision.


REMAND

In a Substantive Appeal (VA Form 9) submitted in August 1999, 
the veteran appeared to indicate that he wished to appear 
before a member of the Board at the RO.  In June 2001, the 
Board sent a letter to the veteran requesting clarification 
as to whether he desired a personal hearing before a member 
of the Board.  In a signed response received later that 
month, the veteran indicated that he wished to attend a 
personal hearing before a member of the Board at the RO.

Because the Board may not proceed with an adjudication of the 
veteran's claim without affording him an opportunity for a 
personal hearing, a remand is required.  See 38 U.S.C.A. § 
7107(b) and 38 C.F.R. § 20.700(a) (2000).  Thus, to ensure 
full compliance with due process requirements, this case is 
remanded for the following action:

The RO should schedule the veteran for a 
Travel Board hearing at the RO in 
Albuquerque, New Mexico.  Appropriate 
notification should be given to the 
veteran and his representative, and such 
notification should be documented and 
associated with the veteran's claims 
folder.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




